IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            April 9, 2008

                                     No. 06-30273                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

DONNIE JERMAINE LEWIS, also known as D-Lew

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                            USDC No. 2:04-CR-20145-5


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Donnie Jermaine Lewis’ sentence is VACATED and this matter is
REMANDED to district court for resentencing in the light of Kimbrough v.
United States, 128 S. Ct. 558 (2007).
       SENTENCE VACATED; REMANDED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.